Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), dated January 7, 2005 in a personal injury action. The order, insofar as appealed from, denied the motion of defendants Sheryl A. Huss and Córtese Dodge, Inc. to dismiss the action on the ground of forum non conveniens.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Kehoe, J.P., Martoche, Pine, Lawton and Hayes, JJ.